296 U.S. 557
56 S.Ct. 104
80 L.Ed. 393
ST. LOUIS CAN COMPANY, petitioner,v.GENERAL AMERICAN LIFE INSURANCE COMPANY et al.*
No. 157.
Supreme Court of the United States
October 14, 1935

Messrs. T. M. Pierce and Samuel H. Liberman, both of St. Louis, Mo., for petitioner.


1
For opinion below, see 77 F.(2d) 598.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Eighth Circuit granted.



*
 Writ of certiorari dismissed 296 U. S. 660, 56 S. Ct. 305, 80 L. Ed. 470.